129 F.3d 127
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Domingo PERALEZ, Husband;  Stephanie Peralez, Wife,Plaintiffs-Appellants,v.WEST AMERICAN INSURANCE COMPANY, a Foreign Corporation,Defendant-Appellee.
No. 96-35458.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 8, 1997.Decided Oct. 23, 1997.

Appeal from the United States District Court for the Western District of Washington Barbara J. Rothstein, District Judge, Presiding
Before WRIGHT, SKOPIL and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Appellants appeal the district court's grant of summary judgment for West American based on Appellants' failure to comply with the fire policy's conditions.  We assume but do not decide in this first-party policy case that West American must demonstrate that this failure to comply prejudiced its ability to investigate or to defend against the claim.  See Oregon Auto Ins. Co. v. Salzberg, 535 P.2d 816, 819, 85 Wash.2d 372, 376 (Wash.1975).


3
Appellants did not timely provide actual cash values for numerous items destroyed in the fire, nor did they provide other material documentation requested by West American.  West American has conclusively demonstrated on the record that it was prejudiced by Appellants' actions, because it was hampered in its ability to investigate and evaluate the claim.  Because of the unusual conduct and demands of the insureds, West American was especially and fully justified in asking for the information it sought before deciding what to do with the insureds' remaining allegations of loss, the district court gave Appellants ample time to gather this information, and it did not abuse its discretion in refusing to grant an extension.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3